Bioknell, C. C.
This was an action by the appellant against the appellees to recover the possession of the southeast quarter of the southwest quarter of section 17 of town. 12 north, of range 8 east, in Shelby county, Indiana. The complaint was in the common form. The answers were general denials.
The issues were tried by the court, who, at the request of the plaintiff, made a special finding of the facts, and stated conclusions of law thereon. The plaintiff excepted to the conclusions of law. Judgment was rendered upon the finding against the plaintiff. He appealed. The error assigned is that the court below erred in its conclusions of law. The only difference between this case and Miller v. Buell, ante, p. 482, is that the defendants are not the same, and the land sought to be recovered is not the same.
The plaintiff claims under the same title in both cases, and the defendants claim by similar titles. The special findings and the conclusions are. in both cases substantially the same.
The judgment of the court below in this case must be affirmed, for the reason stated in the opinion in Miller v. Buell, supra.
Per Curiam. — It is therefore ordered, on the foregoing opinion, that the judgment of the court below be, and the same is hereby, in all things, affirmed, at the costs of the appellant.